FILED
                             NOT FOR PUBLICATION                            APR 12 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HAI LE HUANG,                                    No. 08-70884

               Petitioner,                       Agency No. A078-539-172

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Hai Le Huang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her motion to reopen. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motions to reopen, Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and

deny the petition for review.

      Contrary to Huang’s contention that the BIA reviewed de novo whether she

demonstrated prima facie eligibility for relief, the BIA explicitly agreed with the

IJ’s prima facie finding. See Molina-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir.

2002) (“Where . . . the BIA has reviewed the IJ’s decision and incorporated

portions of it as its own, we treat the incorporated parts of the IJ’s decision as the

BIA’s.”). The IJ did not abuse his discretion in denying Huang’s motion to reopen

because the IJ considered the evidence submitted and acted within his broad

discretion in determining Huang did not demonstrate prima facie eligibility for the

relief sought. See Toufighi v. Mukasey, 538 F.3d 988, 996-97 (9th Cir. 2008) (even

assuming changed country conditions, the petitioner must demonstrate prima facie

eligibility for relief in order to reopen proceedings).

      Huang’s contention that the agency failed to consider the evidence submitted

with the motion to reopen and that the IJ applied improper standards of law in

denying her motion to reopen are belied by the record.

      PETITION FOR REVIEW DENIED.




                                            2                                     08-70884